UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                       )
IRORERE SUMMERS,                                       )
                                                       )
                                                       )
                 Plaintiff,                            )
                                                       )
        V.                                             )   Case No: 16-cv-01953-RCL
                                                       )
HOWARD UNIVERSITY HOSPITAL,                            )
                                                       )
                                                       )
                Defendant.                             )
                                                       )

                                      MEMORANDUM OPINION

        On September 30, 2016, plaintiff Irorere Summers filed suit under Title VII of the Civil

Rights Act against defendant Howard University Hospital. Ms. Summers amended her complaint

on October 14, 2016. EOF No. 4. In her Amended Complaint, Ms. Summers alleges that on or

about June 11,2014, she filed a formal Charge of Discrimination withthe U.S. Equal Employment

Opportunity Commission ("EEOC") and the D.C. Office of Human Rights. Plaintiff further

alleges the EEOC issued hera Notice ofRight to Sue onMarch 23,2016. The Amended Complaint

asserts three claims for relief: (1) the defendant unlawfully discriminated against the plaintiffon

the basis ofher national origin inviolation ofTitle VII; (2) the defendant discriminated against the

plaintiff on the basis of her disability; and (3) the defendant unlawfully retaliated against the
plaintiff onthe basis of her national origin and disability.

         Defendant moved to dismiss all claims' pursuant to Rule 12(b)(6), on the basis that the
plaintiffs Complaint was untimely filed and, in the altemative, that the plaintifffailed to state any


'        Defendant provided notice that the Motion to Dismiss could be converted to aMotion for Summary
Judgment at the Court's discretion.

                                                       1
claim upon which relief may be granted. ECF No. 11. For the reasons stated below, the Court

GRANTS the Motion to Dismiss.

       Under Title VII, a plaintiff must file a civil action within 90 days of receiving notice from

the EEOC of a right to sue. See 42 U.S.C. § 2000e-5(f)(l). The 90-day time limit is not

jurisdictional; rather it is functions like a statute of limitations and may be raised in a pre-answer

dispositive motion. See Smith-Haynie v. Dist. of Columbia, 155 F.3d 575, 577-79 (D.C. Cir.

1998). Courts strictly construe the 90-day deadline and will dismiss suits filed even one day late.

See, e.g.. Woodruffv. Peters, 482 F.3d 521,525 (D.C. Cir. 2007); Wiley v. Johnson, 436 F.Supp.2d

91,96 (D.D.C. 2006).

       Here, the plaintiff acknowledged that her right to sue letter was issued March 23, 2016.

Plaintiff filed her Complaint in this Court on September 30, 2016, well beyond the 90-day

requirement. Assuming the Court presumed that the plaintiff received the right to sue letter five

days after it was issued, see Washington v. White, 231 F. Supp. 2d 71, 75 (D.D.C. 2002), the

plaintiff filed suit approximately 192 days after the letter was issued and 96 days after the

limitations period expired.

       Plaintiff argues that the suit should not bedismissed as untimely because she attempted to

file suit within the 90-day time limit and the Court should grant her "special leniency." ECF No.

14 at 8. The Amended Complaint reads as follows: "On May 20''^ 2016 a complaint was filed,

within 90 days after Plaintiff received the Notice ofRight to Sue on her EEOC complaint. This
complaint was retumed unfiled due to its failure to comply with the requirements of the court."
ECF No. 4 at H6. Plaintiff provides no further color in her Amended Complaint as to why her
original unfiled complaint failed to comply with court requirements, does not provide the date that
the court allegedly rejected the unfiled complaint, and why her suit was only filed on the docket

over 4 months later.


       In her Opposition to the Motion to Dismiss, the plaintiff asserts that she was proceeding

pro se at the time, but again fails to provide any explanation for why the filing was inadequate.

She does allege that the Complaint was only filed in September because of "significant time lapse

by the court" in returning her unfiled complaint and due to "further delay [] caused by the postal

service forwarding the mail after [she] relocated [fromD.C. to Illinois]." ECF No. 14 at 8. Given

those alleged facts, the plaintiff asks the Court to equitably toll the statute of limitations.

       The court's equitable power to toll statutes of limitations "will be exercised only in

extraordinary and carefully circumscribed instances." Mondy v. Secretary ofthe Army, 845 F.2d

1051, 1057 (D.C. Cir. 1988). Plaintiffs bear the burden of pleading and proving that the court

should exercise itsequitable power. Bayer v. U.S. Dep't of Treasury, 956 F.2d 330,333 (D.C. Cir.

1992). They must demonstrate that they exercised due diligence; courts will not excuse what

amounts to a "garden variety claim of excusable neglect." Irwin v. Department ofVeterans Affairs,

498 U.S. 89, 96(1990).

        Here, the plaintiff has notjustified equitable tolling. Sheprovides no concrete evidence as

to why her alleged original complaint was returned unfiled. She does not explain why she failed
to inform the court of her move, which could have allowed future correspondence to reach her
faster. And she does not appear to have followed up with the court to confirm whether her

complaint was filed. Plaintiff provides no evidence to indicate that she diligently pursued her
claim and her argument for equitable tolling does not rise above a "garden variety claim of
excusable neglect." That plaintiff was proceeding pro se does not excuse her lack ofdiligence in
this case. See Anderson v. Local 201 Reinforcing Rodmen, 886 F. Supp. 94, 97 (D.D.C. 1995);

Ruizv. VilsacK 763 F. Supp. 2d 168,173 (D.D.C. 2011).

       Accordingly, in the absence of equitable tolling, dismissal of the plaintiffs suit as barred

by the statute of limitations is appropriate. The Court therefore GRANTS the defendant's Motion

to Dismiss, ECF No. 11, on those grounds and need not address whether the plaintiff has stated a

claim upon which relief can be granted. The case is DISMISSED. A separate Order accompanies

this Memorandum Opinion.

       It is SO ORDERED.



Date: March   17,2018
                                                            Royce C. Lamberth
                                                            United States District Judge